



Exhibit 10.3


AMENDMENT NO. 1 TO SEPARATION AGREEMENT AND GENERAL RELEASE


THIS AMENDMENT (this “Amendment”) to the Separation Agreement and General
Release (the “Agreement”), dated February 15, 2019 by and between Thomas Q.
Bakke (“Executive”) and Washington Real Estate Investment Trust (the “Company”),
is entered into by the parties as of March 8, 2019. Capitalized terms used but
not defined herein shall have the meanings set forth in the Agreement.
RECITALS
A.Executive desires to retire from his position as Executive Vice President and
Chief Operating Officer of the Company pursuant to the terms of the Agreement,
except as specifically modified pursuant to this Amendment.
B.The parties desire to resolve amicably all matters between them on a full and
final basis pursuant to the terms of the Agreement, except as specifically
modified pursuant to this Amendment.
AGREEMENT
NOW, THEREFORE, Company and Executive, in consideration of the agreements,
covenants and conditions contained herein, hereby agree as follows:
1.Amendments to the Agreement
1.1    Section 5 shall be restated in its entirety to read as follows:
“5. Mutual Releases:
A.     Executive’s Release: Upon Executive’s signing of this Amendment, in
consideration for the benefits described herein, and for other good and valuable
consideration, which are of greater value than Executive would normally be
entitled upon retirement, Executive, on behalf of himself, his heirs, executors,
administrators, attorneys, agents, representatives and assigns, hereby forever
releases Company and its Affiliates, and its and their officers, directors,
trustees, owners, shareholders, employees, partners, administrators, insurers,
benefit plans, agents, attorneys and representatives, and each of their
predecessors, successors and assigns, from any and all claims, demands, suits,
actions, damages, losses, expenses, charges or causes of action of any nature
whatsoever, whether known or unknown, relating in any way to any act, omission,
event, relationship, conduct, policy or practice prior to the Effective Date,
including without limitation his employment with Company and the termination
thereof (“Claims”). This release includes without limitation Claims for
discrimination, harassment, retaliation or any other violation under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Equal Pay Act, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act (or any similar state
or local statute or law), the Sarbanes-Oxley Act of 2002, including the
Corporate and Criminal Fraud


 

--------------------------------------------------------------------------------





Accountability Act, the Employee Retirement Income Security Act, the Fair Labor
Standards Act, (or any other applicable federal, state or local statute relating
to payment of wages), the District of Columbia Human Rights Act, the District of
Columbia Family and Medical Leave Act, the District of Columbia Accrued Sick and
Safe Leave Act, and any other Claims under all other federal, state or local
laws; Claims for breach of contract; Claims for wrongful discharge; Claims for
emotional distress, defamation, fraud, misrepresentation or any other personal
injury; Claims for unpaid compensation; Claims relating to benefits; Claims for
attorneys' fees and costs, Claims for reinstatement or employment; and all other
Claims under any federal, state or local law or cause of action. Executive
represents that he has not filed or joined any such Claims, and he further
agrees not to assert, file, or join any such Claims in the future or to seek or
accept any monetary relief with respect to Claims filed by him or on his behalf
with the EEOC or any other fair employment agency to the fullest extent
permitted by law. It is understood and agreed that this release does not apply
to claims for breach of this Agreement, Claims for any vested benefits or Claims
that cannot be released by law. Executive acknowledges that different or
additional facts may be discovered in addition to what he now knows or believes
to be true with respect to the matters released herein, and this Agreement shall
be and remain in effect in all respects as a complete and final release of the
matters released, notwithstanding any different or additional facts.
Notwithstanding anything to the contrary herein, Company shall not be released
from any claims that cannot be released by law or any obligations it may have
under this Agreement or the Indemnification Agreement between Company and
Executive dated April 21, 2014 (the “Indemnification Agreement”), which shall
remain in full force and effect pursuant to its terms.
B.     Company’s Release: Upon a representative of the Company’s signing of this
Amendment, in consideration for the benefits described herein, and for other
good and valuable consideration, Company and its Affiliates hereby forever
release Executive, his heirs, executors, administrators, agents, representatives
and assigns, from any and all Claims that accrued prior to the Effective Date.
This release includes without limitation Claims for breach of any contract or
duty; Claims for emotional distress, defamation, fraud, misrepresentation or any
other personal injury; Claims for overpaid compensation; Claims relating to
benefits; Claims for attorneys’ fees and costs; and all other Claims under any
federal, state or local law or cause of action. Company represents that it has
not filed any such Claims, and it further agrees not to assert or file any such
Claims in the future. It is understood and agreed that this release does not
apply to claims for breach of this Agreement, Claims that cannot be released by
law, or Claims for fraud, embezzlement, intentional misconduct, breach of
fiduciary duty or any other malfeasance.”
1.2    A new Section 18 shall be added to the Agreement as follows:
“18.     Non-Competition: During the Restricted Period, Executive shall not,
directly or indirectly, without the prior written consent of the Company, engage
in Competition with the Company or any of its Affiliates (collectively, the
“Employer”). “Competition” means participating, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, employer, owner,
operator, manager, director, joint venturer, investor, lender, advisor,
consultant or in any other capacity whatsoever in any business or venture that
competes with any business that the Employer


 

--------------------------------------------------------------------------------





is engaged in as of Retirement Date or is actively planning to engage in as of
the Retirement Date, including companies such as Arcadia Realty Trust,
Brandywine Realty Trust, Columbia Property Trust, Corporate Office Properties
Trust, Cousins Properties Incorporated, Highwoods Properties, Inc., JBG Smith
Properties, Kite Realty Group Trust, Lexington Realty Trust, Mack-Cali Realty
Corporation and Piedmont Office Realty Trust. Notwithstanding the foregoing,
following the Retirement Date, employment by or consultation for a publicly
traded company that derives less than five percent (5%) of its net revenues from
activities that compete with business that the Employer engages in, or are
actively planning to engage in, shall not constitute Competition so long as
Executive does not personally provide employment or consulting services to the
business segment of such publicly traded company that engages in such
competitive activities. For the avoidance of doubt, notwithstanding anything to
the contrary in this Agreement, nothing in this Section 18 shall constitute an
amendment to the terms and conditions of the SERP, including the requirement not
to engage in Prohibited Competition (as such term is defined in the SERP) for a
twenty-four month period following the Retirement Date as a condition to
receiving payments under the SERP. ”
2.    Consultation and Consideration. Company hereby advises Executive to
consult with an attorney at his own expense prior to signing this Amendment.
Executive may take up to twenty-one (21) days from the date he is given this
Amendment to consider it, but he may sign it sooner if he wishes. If he signs
the Amendment, he will have a period of seven (7) days to revoke his signature
(the “Revocation Period”). Thus, this Amendment will not become effective or
enforceable until the date that each party has signed the Amendment and the
Revocation Period has expired without Executive exercising his right of
revocation (the “Effective Date”). Any notice of revocation must be in writing
and must be received by Brian Guttman, Vice President of Human Resources, prior
to the expiration of the Revocation Period. If Executive signs this Amendment,
he represents that he has had sufficient time to consider it, and that he enters
into it knowingly and voluntarily with full understanding of its meaning and
effect.
3.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original.
The execution of this Amendment may be effected by electronically transmitted or
facsimile signatures, all of which shall be treated as originals for all
purposes, and the signature page of either party to any counterpart may be
appended to any other counterpart.
4.    Agreement. Except as provided herein, there are no other changes to the
Agreement.






 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
effective as of the date first written above.

THOMAS Q. BAKKE
 

WASHINGTON REAL ESTATE
INVESTMENT TRUST
 
 
 
 
 
 
 
 
 
 
 
 
  /s/ Thomas Q. Bakke
 
By:
  /s/ Paul T. McDermott
Signature
 
Name:
Paul T. McDermott
 
 
 
Title:
President & Chief Executive Officer
Date:
  3/8/19
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
  March 8, 2019
 
 
 
 
 
 









 